IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
SOUTHERN DIVISION
No. 7:19-CV-240-FL
HENSLER SURGICAL PRODUCTS, LLC,
Plaintiff,

)
)
)
)
v. ) ORDER
)
TOBRA MEDICAL, INC., )

)

)

Defendant.

This matter is before the court on defendant’s motion to stay the case pending ex_parte
reexamination of the at-issue patent by the United States Patent and Trademark Office.
Where plaintiff consents to defendant’s motion, and for the reasons stated in defendant’s
memorandum of law, and upon consideration of the entire record herein, and for good cause
shown, the court GRANTS defendant’s motion to stay. The case is STAYED pending
completion of the reexamination and any appeal therefrom.

The parties are DIRECTED to ffile status report regarding the
status of the ex parte reexamination every 90 days, or upon completion of the reexamination and
any appeal therefrom, whichever is sooner. Any status report filed upon completion of the
reexamination and any appeal therefrom shall indicate the status of this case, including if
necessary, a revised discovery and case management plan.

Where the case is stayed pending completion of the reexamination, the court DIRECTS
the clerk to terminate defendant’s pending motion to dismiss. Defendant will be permitted to

refile its motion upon completion of the reexamination, if necessary.

SO ORDERED, this the 10th day of June.
(Mowe 1. Lanegan

LOUISE W. FLANAGAN
United States District Judge

Case 7:19-cv-00240-FL Document 33 Filed 06/10/20 Page 1 of 1

 
